Citation Nr: 0409147	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1971 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to service connection for hepatitis C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's hepatitis C is associated with service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active military duty.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In letters dated in April 
2001 and July 2001, as well as the statement of the case 
furnished in May 2002 in the present case, the RO informed 
the veteran of the specific provisions of the VCAA, the 
criteria used to adjudicate his service connection claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  

Furthermore, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veteran Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A.. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Review of the claims folder in the present case indicates 
that this requirement has been fulfilled.  Specifically, in 
April 2001, the veteran filed his claim for service 
connection for hepatitis C.  In letters dated two weeks later 
in the same month as well as in July 2001, the RO provided 
adequate notice of the VCAA requirements.  The RO did not 
initially deny the veteran's claim for service connection for 
hepatitis C until December 2001.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Further, the veteran 
has been accorded a pertinent VA examination during the 
current appeal.  In addition, in January 2004, the Board 
sought a medical opinion from a VA physician specializing in 
gastroenterology and hepatology.  

Based on the foregoing and in light of the favorable decision 
to grant the veteran's claim for service connection for 
hepatitis C, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Factual Background

According to the service medical records, in May 1971, the 
veteran was treated for recurrent yellowish urine.  
Subsequently, between October and November 1971, the veteran 
was hospitalized for approximately one-and-a-half months for 
complaints of stomach pains and orange urine.  A physical 
examination conducted at admission demonstrated markedly 
icteric sclerae as well as a liver which was palpable one 
centimeter below the right costal margin in the midclavicular 
line.  The remainder of the evaluation was within normal 
limits.  Clinical and laboratory evaluation results provided 
a diagnosis of infectious hepatitis upon admission.  Over the 
veteran's six week hospitalization, his liver function slowly 
but steadily improved.  He was discharged with a diagnosis of 
infectious hepatitis.  

At the administrative discharge examination which was 
conducted in December 1971, the veteran reported experiencing 
at that time, or previously having, stomach, liver, or 
intestinal trouble as well as jaundice or hepatitis.  The 
examiner noted in the examination report that the veteran's 
complaints referred to his treatment for hepatitis in 
November 1971.  The examiner further noted that the veteran 
completely recovered from this episode with no recurrences.  

In February 1972, the veteran was discharged from active 
military duty.  Thereafter, in February 2001, the veteran 
underwent a VA general medical examination.  In the report of 
this evaluation, the examiner noted that the veteran's 
medical records reflect a diagnosis of hepatitis C.  
Laboratory tests reflected a reactive hepatitis A antibody, a 
positive hepatitis B core antibody, a nonreactive hepatitis B 
surface antigen, and a reactive hepatitis C antibody.  The 
examiner diagnosed hepatitis C.  

Subsequently, in December 2001, the veteran was accorded a VA 
liver, gallbladder, and pancreas examination.  In the report 
of this evaluation, the examiner noted that the veteran's 
medical history is remarkable for development of 
"hepatitis C in Vietnam after a blood transfusion."  The 
veteran denied abdominal pain, vomiting, hematemesis, melena, 
or any current treatment for liver disease.  He described a 
"sensation of his liver" as well as fatigue and weakness.  
A physical examination demonstrated a flat, soft, nontender 
abdomen without organomegaly, mass, or bruit; no evidence of 
palmar erythema, spider angioma, gynecomastia, hepatomegaly, 
ascites, or lower quadrant pain.  Liver function tests 
previously completed in January 2001 provided levels of serum 
phosphate of 93, SGOT of 30, and SGPT of 40.  The examiner 
diagnosed hepatitis C and expressed his opinion that "[i]t 
is as likely as not that . . . [the veteran's] hepatitis C is 
related to his military service."  

In January 2003, the veteran presented testimony at a 
personal hearing conducted at the RO before the undersigned 
Veterans Law Judge.  According to the transcript of this 
personal hearing, the veteran testified that he contracted 
hepatitis during his active military duty and that his 
current diagnosis of hepatitis C is related to his in-service 
illness.  Hearing transcript (T.) at 2-8.  

Thereafter, in January 2004, a VA physician who specializes 
in gastroenterology and hepatology reviewed the veteran's 
claims folder.  In a report dated in the same month, the 
doctor noted that the veteran's service medical records 
reflect treatment for acute hepatitis in October 1971.  
Laboratory findings were compatible with significant acute 
hepatitis, including elevated liver enzymes (SGOT and 
bilirubin levels), and also reflected a negative Australia 
antigen and prothrombin time.  The VA physician noted in his 
January 2004 report that the veteran's service medical 
records provided no documentation of other hepatitis A or B 
serologies (which were not available at that time) or that 
his liver tests ever normalized.  The VA doctor further noted 
that the veteran's recent medical records provide multiple 
notations from mental health and substance abuse caregivers 
that the veteran had a significant history of alcohol and 
cocaine abuse but do not indicate whether he used cocaine by 
inhalation or an intravenous method.  

The VA physician then expressed his opinion that the service 
medical records do indeed indicate an episode of acute 
hepatitis in October 1971.  Additionally, the VA physician 
explained that he did not believe that the doctor who had 
conducted the service separation examination in December 1971 
was correct in concluding that the veteran's in-service 
episode of hepatitis had resolved fully.  The VA physician 
explained that, although the veteran had a full symptomatic 
recovery, the laboratory data did not support a finding of a 
complete biochemical or virological recovery.  Further, the 
VA physician stated that the hepatitis C infection progresses 
to chronicity in approximately 80 percent of the cases and 
that most of these cases will be asymptomatic and 
approximately 30 percent of them will have normal liver 
function tests.  The VA physician noted that the only 
reliable way to determine the presence of the virus is 
through the use of serologies and viral and that these tests 
were not available until the 1990s.  

In light of the likelihood that the veteran's in-service 
episode of acute hepatitis did not resolve completely, the VA 
physician expressed his opinion, in January 2004, that this 
condition could have been the likely cause of the veteran's 
current diagnosis of hepatitis C.  Further, the VA physician 
stated that he agreed with the opinion of the examiner who 
had conducted the December 2001 VA examination and who had 
concluded that it is as likely as not that the veteran's 
hepatitis C infection is related to his military service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Throughout the current appeal, the veteran has asserted that 
service connection for hepatitis C is warranted.  In 
particular, he has maintained that he currently has a 
diagnosis of hepatitis C and that he was treated during his 
active military duty for hepatitis.  See, e.g., T. at 2-8.  

As the Board has noted in this decision, the service medical 
records reflect treatment for infectious hepatitis between 
October and November 1971.  Relevant post-service medical 
records provide evaluations of hepatitis C between February 
2001 and January 2004.  Significantly, according to the 
report of the VA examination conducted in December 2001, the 
examiner expressed his opinion that the veteran's hepatitis C 
"is as likely as not . . . related to his military 
service."  Furthermore, the VA physician who specializes in 
gastroenterology and hepatology and who reviewed the 
veteran's claims folder in January 2004 expressed this same 
opinion regarding the etiology of the veteran's current 
hepatitis C.  

The Board finds that the veteran has a current diagnosis of 
hepatitis C.  Furthermore, the pertinent evidence of record 
indicates that this diagnosed disorder is as likely as not 
the result of the in-service episode of treatment for 
infectious hepatitis between October and November 1971.  The 
Board must conclude, therefore, that service connection for 
hepatitis C is warranted.  




ORDER

Service connection for hepatitis C is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



